MANDATE

                                Court of Appeals
                            First District of Texas

                                 NO. 01-14-00656-CR

                           RONALD ROBINSON, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 209th District Court of Harris County. (Tr. Ct. No. 1036165).


TO THE 209TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 18th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on July 31, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered June 18, 2015.
              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 2, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT